 OPERATING ENGINEERS,LOCAL NO. 3Operating Engineers,Local Union No. 3 of the Inter-national Union of Operating Engineers,AFL-CIOand Redi-Mix Products,Inc., d/b/a Visalia Redi-Mix. Case 20-CB-3317July 25, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn May 1, 1975, Administrative Law Judge HenryS. Sahm issued the attached Decision in this proceed-ing.Thereafter, the General Counsel and Respon-dent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Operating Engineers, LocalUnionNo. 3 of the International Union of OperatingEngineers,AFL-CIO,San Francisco,California, itsofficers,agents, and representatives, shall take theaction set forth in the said recommended Order, ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.Because there is no supporting record evidence,we do not rely on theAdministrative Law Judge's assumptionthat thequid pro quofor November18, 1974, "Memorandumof Agreement"between the Operating Engineersand the Teamsterswas a tacit understanding that the employees, all ofwhom were Teamstersmembers,would havea supervisornot unfriendly tothem. Furthermore,although we agree withthe Administrative Law Judgethat LeonardHill was an employer representative for the purpose of adjust-ing grievances within the meaning of Sec. 8(b)(I)(B) of theAct, there is noevidence in the record that he participated in collective bargaining on behalfof the Employer.The Respondent has excepted to certain credibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products,Inc, 91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findingsAPPENDIX531NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge,at which all sides had the chance to give evidence, ithad been decided that we, Operating Engineers, Lo-cal Union No. 3 of the International Union of Oper-ating Engineers, AFL-CIO, have violated the Na-tionalLabor Relations Act, and we have beenordered to post this notice and carry out its terms.WE WILL NOT picket, threaten, or strike thepremises of Redi-Mix Products, Inc., d/b/a Vi-salia Redi-Mix, its successors or assigns, for thepurposes of restraining or coercing it in the se-lection of its representatives for the purposes ofcollective bargaining or the adjustment of griev-ances.WE WILL NOT in any other manner restrain orcoerce Redi-Mix Products, Inc., d/b/a VisaliaRedi-Mix, its successors or assigns, in the selec-tion of its representatives for the purposes ofcollective bargaining or the adjustment of griev-ances.OPERATING ENGINEERS,LOCALUNION No. 3OF THE INTERNATIONALUNION OFOPERATING ENGINEERS,AFL-CIODECISIONSTATEMENT OF THE CASEHENRY S.SAHM,Administrative Law Judge: This casewas heard at Fresno, California, on January 14 and 15,1975, pursuant to a charge filed October 25, 1974, and acomplaint issued November 22.1 It presents the questionwhether Respondent, herein called the Union, violatedSection 8(b)(1)(B) of the National Labor Relations Act, asamended, by allegedly coercing Redi-Mix, herein referredto interchangeably as the Company and Visalia Redi-Mix,in the selection and retention of its representative for thepurpose of adjusting employees' grievances by threateningto picket the Visalia Redi-Mix Inc. plant, if it did not rein-stateLeonard Hill, a union member, to the position of as-sistant generalmanager which he held whenhe was termi-nated by the Company on October 19.Upon the entire record in this case, including observa-tion of the demeanor of the witnesses and upon due con-siderationof the briefs filed by both parties on March 3,1975, there are made the following:iAll datesherein referto the year 1974. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OFTHE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRedi-Mix Products, Inc., a California corporation, own-ing several cementmixingplants, with one located at Visa-lia,California, whichis theone involvedin thisproceeding,is engagedin the sale of concrete and related products uti-lized in the construction industry.' During the past year, itpurchased and received goods valuedin excessof $50,000from California suppliers which, in turn, purchased andreceived those goods directly fromsources outsideCalifor-nia.RespondentUnion admitsand it isfound that theCompany isengaged in commercewithin themeaning ofSection2(6) and (7) of the National Labor Relations Act,hereinreferred to as the Act.Local Union No. 3, International Union of OperatingEngineers,AFL-CIO, herein called the Union, is a labororganizationwithin themeaning ofSection 2(5) of the Act.The EvidenceRedi-Mix Products, Inc., owns the Visalia Redi-Mixplant which is involved in this proceeding. The Visaliaplant is located on a site that was occupied by its predeces-sor owners for more than 15 years who were also engagedin the sale of concrete and other related products. The Vi-saliaplant was purchased sometime in the summer of 1973by Redi-Mix Products, Inc., of which John F. George ispresident.Leonard Hill has been a member of Local Union No. 3of the Operating Engineers since 1971. He was employedby Redi-Mix at its Visalia plant since 1973 and before thenby its predecessor owners for almost 15 years. Hill wasterminated on October 19, 1974.At the time the Visalia plant was purchased by Redi-MixProducts, Inc., in 1973, Hill was general manager of theplant. "Several" months later, Howard Hatcher was hiredas general manager. His principal job assignment was tosell cement to contractors and to build up and retain thegood will of members of the construction industry. John F.George, president of Redi-Mix Products, the Companywhich owns the Visalia plant, testified that when Hatcherwas under consideration for the job of handling outsidesales,he first consulted with Hill, then general manager, toascertain if this was agreeable to him. When Hill stated itwas, Hatcher was hired.When Hatcher assumed the sales duties for the Visaliaplant, Hill became "assistant general manager." He contin-ued to handle the same tasks as when he was general man-ager except for sales which Hatcher assumed although Hillcontinued to handle those sales phoned in by customersand to service those customers with whom he had a person-al relationship which he had built up over the past 15 yearsthat he had worked at the Visalia plant .32 John F.George,president of Redi-Mix, Inc , testified that he owns "fouror five other companies" at which eachof the managers "runs" the re-spective plant at whichtheyare employed.3Hatcher and his successorCooper, who took overfrom Hatcher in May,Hill, inhis capacityas assistantgeneral manager, contin-ued to perform exclusively the same duties he had prior tothe advent of Hatcher with the exception noted immedi-ately above. He had authority to recommend the hiringand firing of employees as well as to discipline them, cor-rect their faults, and reprimand them when they were de-linquent in their duties. He dispatched the truckdrivers andscheduled all the employees' work assignments and thehours they worked. He also handled employees' complaintson behalf of his employer and dealt with union officials inattempting to adjust and resolve these grievances at thefirst level of the grievance and arbitration procedures ofthe collective-bargainingagreementwhich the Companyhad with the Teamsters Union. In addition,Hill issuedpurchase orders for all of thematerialsbought by the Visa-lia plant and he was responsible for checking invoices andauditing employees' timecards to see they correctly reflect-ed the number of hours they worked. George, president ofthe Company, testified that Hill was authorized to handleany problems which originated due to complaints of cus-tomers with respect to the quality of cement they pur-chased from the Visalia plant. George also testified thatHill was authorized to adjust personnel grievances "at theplant level" except when the Union closed down the plantwhich he (George) personally handled.InMarch 1974, Hatcher left the employ of Visalia Redi-Mix, at which time Hill again becamegeneral manager.George testified that, about a week before he dischargedHatcher, he asked Hill if he would "take overagain?"When Hill agreed, testified George, "I told him that hewould take over and run the plantas general manageragain,which he knew what that required at that time. Hehad run this plant for 6 or 8 or 10 years, ever since I hadknown him-which has been about 20 years."Thomas Cooper was hired in May 1974, with the title ofgeneralmanager, and assumed the same sales dutiesHatcher had performed. Hill continued to discharge theidentical duties during Cooper's tenure ashe had per-formed when Hatcher wasgeneral manager. In the wordsof George, the president of the Company, Hill was "theonly 'on-premise' supervisor" and he "ran the wholeplant."George continued that he knew the people fromwhom he purchased the Visalia plant very well and theyhad told him that when Hill was employed by them asgeneral managerhe had authority to hire and fire. WhenGeorge was asked whether Hill had to obtain the approvalof anyone before he took any action with respect to theemployees and the operation of the plant, George an-swered that, inasmuch as his office was some "distanceaway" from the Visalia plant, Hill necessarily had to makehis own on-the-spot decisions.Moreover, he explained,Hatcher and Cooper, both of whom took care of outsidesales, wereoff the plant premises most of the time contact-ing contractors and other customers, and consequently,"[t]here was no one for [Hill] to check with" so that he hadto assumethese responsibilities "on his own." Moreover,George stated, Cooper had no experience in the operationof the plant other than sales. George testified that of the 40spent most of their timeoff the plantpremisessolicitingand servicing cus-tomers OPERATING ENGINEERS,LOCAL NO. 3to 50 hours Cooper worked each week, he probably spent 3hours at the plant. It appears also that Hill had an "ex-pense account" as George stated thatHill at times enter-tained customers for which he was reimbursed.On October 19, George told Hill that he would have toterminate him because the Visalia plant was losing moneyand he could not afford to retain him. On October 24,Claude Odom, district representative of the Operating En-gineersInternationalUnion, telephoned George and re-quested him to be present at 10 a.m. at the Visalia plant.When George arrived there, Bob Merriott, another unionofficial accompanied by Odom, and David Miller,secre-tary-manager of the Tulare-Kings Employer Council, whoisGeorge's labor consultant, were present also. AccordingtoGeorge, he and Miller were told by Odom, the Union'sdistrict representative, that they were there to protest thedischarge of Hill, who was a member of Local 3 of theOperatingEngineers.Miller, who was George's labor con-sultant, told Odom and Merriott thatHillwas assistantplant manager and therefore a supervisor within the mean-ing of the National Labor Relations Act which meant thathe could be terminated for any reason whatsoever.4 Odomthen turned to George and referring to Miller said thatthey had dealt with Miller on other matters in the past andhe would get George in trouble,statingalso he knew whatHill's job classification was but he was demanding that Hillbe reinstated with backpay. When George remonstratedwith Odom that the Visalia plant was infinancialtrouble,Odom replied that was George's problem and no concernof his.5 Odom continued that, if Hill was not reinstatedimmediately, he would see to it that the Visalia plant waspicketed.George requested that this not be done as itwould result in all of the other plant employees who wereallmembers of the Teamsters Union being unable to work.Hill was the only one at the Visalia plant who belonged toLocal 3 of the Operating Engineers. Odom, the union offi-cial, stated that if he placed pickets at the Visalia plant hewas sure that the Teamsters Union wouldorder its mem-bers to honor the picket line. George again appealed toOdom not to shut down the plant explaining that the deci-sion to discharge Hill was a difficult one to make, but hehad no choice in view of the plant's precariousfinancialsituation. Odom's reply was that either Hill be reinstated orthere would be pickets at the plant the next morning. Ac-cording to George, the meeting concluded when Odomstated, "that the Company had a number of classificationsin the OperatingEngineerscontract that could be appliedto the [Visalia] plant, and if theywereforced to go onstrike, they were going to get all of them." The union offi-cials then left.On cross-examination, both Miller and George testifiedthat Odom and Merriott mentioned nothing at this Octo-° On his directexamination,Merriott,business representativeof the LocalUnion,testified thatMiller"specif[ied]Mr. Hill wasa manager,a dispatch-er; he didn't come underthe Act anyway. . . and that Miller described Hillas being a supervisor."5Odomtestifiedthat beforeGeorge andMiller arrivedat the plant onOctober 24,when he summoned them to appear there,that hespoke toHatcher's successor,Cooper, who told him "the plant's overhead can nolonger stand the expenseof a batchplant operator. . . [and that] Mr.Cooper andthe Teamsters were going to do the batching from now on "533ber 24 meeting with respect to their desire to renegotiatethe current collective-bargaining agreement due to expirein July 1975, which covered Hill alone, who was the onlymember of the Operating Engineers Union working at theVisalia plant.On November 18, 3 weeks after the charge was filed and4 days before the complaint issued in this proceeding, apicket appeared at the Visalia plant. The placard which hecarried had printed on it:Visalia Redi-MixOn StrikeOperating Engineers-Local No. 3On the same day, Teamsters Union Local No. 94, whichrepresented the rank-and-file employees, and the Respon-dentUnion, Local 3, Operating Engineers, executed a"Memorandum of Agreement" dated November 18, stat-ing that the Teamsters do not have jurisdiction "of eitherthe loader or batch plant" and that the Operating Engi-neers do have such jurisdiction at the Visalia plant.Hill,who testified on behalf of the Respondent Union,was not a credible witness and proved to be evasive, vague,and at times, an incomprehensible witness who contra-dicted himself. When asked how long he functioned as as-sistant general manager since George purchased the plant,he evasively answered: "I never had that title . . . a batchplant operator of the size of Redi-Mix, he does everything.He batches plants, he drives, dispatches, he tells the truck-drivers where to come and get a load or where to take it,and so forth. He just doesn't sit there, you know, whenthere's no batching to be done . . . he does whatever isrequired to fill the day out." At the outset of his directexamination, Hill testified he was classified as a batchplant operator and that his duties at the time Hatcher washired consisted of "batching and dispatching and selling."Hill denied he did any hiring or firing, but admitted thatafterHatcher was terminated it was he who called theunion hall for two men. In the context of the facts statedabove, it would appear that Hill interviewed these two ap-plicants whom the Union dispatched to the plant. More-over,when he reprimanded Huff, an employee, for notmaking out his timecard properly, it eventuated in a griev-ance being filed which Hill and a Teamsters union officialresolved. Implicit also in this grievance incident and itsultimate settlement is the inevitable conclusion that Hillhad the authority to recommend the employee's dischargeifhe did not follow Hill's instructions with respect to histimecard. In fact, the Teamsters union official agreed thatthe employee must follow the order which Hill gave as tothemanner in which he was to make out his timecard.Explicit too is the fact that Hill did adjust the Huff griev-ance.Moreover, Hill acknowledged handling two or threeother grievances filed by the Union, one of which involvedan employee who was drinking on the job.Furthermore,Hill admitted that before George pur-chased the Visalia plant, he was general manager for 6 or 7years, and during that period of time he adjusted one griev-ance.It is noteworthy also that on an occasion when aTeamsters union official threatened to shut down the plantbecause of an alleged grievance, it was Hill with whom hedealt.Contrary to the credited facts is Hill's unbelievable testi- 534DECISIONS OFNATIONALLABOR RELATIONS BOARDmony that Hatcher "was off the premises very little" andCooper "was in and out, I'd say 50 percent, probably." Notonly did George credibly testify to the opposite effect, butit is also clearthat both Hatcher and Cooper, whose prima-ry functions were sales, were off the plant premises most ofthe time contacting customers.At such times,admittedHill, whenever Cooper was out of the plant soliciting sales,which was virtually the entire time, he was in charge, asCooper had very little knowledge of the operation of theplant.Moreover, Hill admitted that when Hatcher was offthe plant premises he was in charge.Also patentlyfalse isHill's testimony that "practicallyevery day, [he] did some batching." The record reveals thatJurgens, who has been employed by Visalia for approxi-mately 14 years, was the "regular" plant batcher and, ex-cept when he was ill or on vacation, it was he who per-formed this task. In fact, Hill admitted that Jurgens hadthe job classification of "batch plant operator."Although Hill testified that his duties were limited todispatching and sales, he admitted on cross-examinationthat it was he who checked the number of hours of workthat the employees entered on their timecards, and in addi-tion to dispatching the trucks, he not only directed theemployees and told them what to do but he also scheduledtheir work hours as well as giving them time off from work.Also significant is his admission that when Hatcher leftGeorge "wanted me to take over the plant."Claude Odom's version of the October 24 meeting withGeorge and his labor consultant, Miller, differs in that hetestified the primary purpose of this meeting was to renego-tiate the Union's collective-bargaining agreement with Vi-saliaRedi-Mix which was due to expire the following July.Itwas in this frame of reference, testified Odom, that hetold George and Miller the following:Iwas explaining to them . . . about the violation ofthe seniority and the hiring and . . . Mr. Miller brokein-and interrupted, in fact,-that being Mr. Hill wasa supervisor, we really couldn't have any just de-mand-we didn't have any authority in the matter ashe didn't come under the Act. And he also said thatthe batch plant was the Teamsters jurisdiction. Well, Itold him that-the response was that, again attemptedto say it and then talk about it, and he wouldn't re-spond. He wouldn't talk about it. He refused to talkabout it. So I told him, "Well, I assume you're awarethat a contract is open for wages and if this is going tobe your attitude, then you'll probably end up with apicket." And Miller said, "A picket wouldbe illegal."I said, "Any picket we place will be a legal picket anditwill be sanctioned." I then told him-they didn'trespond to that-so we started to walk away and Iturned and said that we have a grievance procedure inour agreement and we fully intend to pursue it. Andwe left the job.ssssWe went down and talked to the Teamsters. SamBrashears and Everett Hupp of the Teamsters in Visa-lia . . . . Well, we were going down there and talk tothem and told them we were going in there and wouldbe involved in negotiations, and it was highly likelythat we would put on an economic picket and wewould like to request a strike sanction from him on aneconomic picket. And they made me absolutely surethat it would not be jurisdictional because they cannotsanction a jurisdictional picket line. They can't do it.Odom testified he ordered an "economic" picket to beplaced at the plant of Visalia Redi-Mix on November 18,because he was unable to obtain a "counter-proposal"from the Company.However, on cross-examination, Odom contradictedhimself with respect to his testimony that the prime pur-pose of the October 24 meeting was to renegotiate the cur-rent collective-bargaining agreement which was not due toexpire until 8 months later. He admitted that when he andMerriott, the other union official, met with George and hislabor consultant Miller on October 24 that he was con-cerned about Hill's discharge which was the basis for himdemanding that Hill be reinstated .6 Although Odom de-nied on his cross-examination that he told the Company hewas goingto picket the plant, the transcript reveals by apreponderance of the creditable evidence that the contraryis the fact.Moreover, Odom's demeanor, as well as histestimony, left much to be desired. Accordingly,all testi-mony that he gave which is contrary to the findings madeherein isnot credited.Bob Merriott, business representative for Local 3, Oper-ating Engineers, corroborated much of Odom's testimony.His testimony that the purpose of the brief October 24meeting which "lasted three to five minutes," was twofold,reads as follows: "It was in regards to Leonard Hill beingdischarged and to the wage opener on the contract... .We more or less mentioned what we were there for-aboutputting Mr. Hill back to work. . . . Mr. Odom stated thatwe were there to talk about getting Leonard Hill back towork. . . . And the next step-well, I think it was whereMr. George come in and told about the plant being infinancial problems. The meeting only lasted approximatelythree to fiveminutes.Itwas just short. And they didn'twant to talk about the fact-they didn't want to talk aboutit any more because it was explained to us that the batchplant was the Teamsters' jurisdiction. And that's when Mr.Odom told them that if-he reminded them of the fact thatif the contract negotiations were coming up, we were goingtomeet with them on that later, if that was going to betheir attitude. And this was the negotiations that we wouldexpect, and that was about all there was to it."On cross-examination, Merriott agreed with the GeneralCounsel's characterization that "one of themain reasons"for the October 24 meeting was because of Hill's discharge.Merriott continued that when Odom requested Hill's rein-statement, "Miller stated the position of the Teamsters.Mr. George stated the financial position of the plant. [ThenOdom] reminded [them] of the negotiations coming up. He6 For a reason which is not clear,Odom insisted he was not interested inHill being reinstated to "his former position"but rather that he be reinstat-ed "as a batch plant operator."The distinction is not apparent as Hill wasthe only member of the Operating Engineers employed at the Visalia plantAll the other employees,including the batch plant operator,were membersof the Teamsters Union. OPERATING ENGINEERS, LOCAL NO. 3told them that if this was going to be their attitude duringthe negotiations, they could expect a picket...."When Merriott agreed that the only negotiations in-volved concerned Hill as he was the only person employedat the Visalia plant who was a member of the OperatingEngineers, he was asked what was there to negotiate inas-much as Hill had been discharged. His answer reads:"Well, according to the contract, if they would have termi-nated Hill for just cause, under the hiring procedure, theywould have to had another operating engineer out of thehall.That would be the reason we were there on negotia-tions on the wages and the fringes and the sick leave. Thatwas the only thing open in the three-year contract." Whenasked about the Company's assertionthat the reason theydischarged Hill was due to their inability to afford himbecause of the Company's poor financial situation, Mer-riott answered: "Well, at that time, I didn't know whatthey meant by `they couldn't afford him,' whether he wasinefficient on the job or if he didn't know his job, or whatthey meant by it. And as far as that goes, when somebodytells you they can't afford somebody on the job, every con-tractor I talk to is more orless in the sameposition-hecan't-so theytellme."Merriott continued that he in-quired of Hill the reason he was given by the Company forhis discharge and was told "they couldn't afford him... .They didn't say why they couldn't afford him. What I amsaying is they didn't say whether they had been paying toomuch money for the amount of work he did or what... .He didn't go so far as to say about the business [being bad]but because they told him they couldn't afford him." Mer-riott concluded by stating that he did not ask Hill what theCompany meant by the phrase they could not afford him.The Respondent Union contends that the record showsHill neither represented the Company in adjusting griev-ances within the meaning of Section 8(b)(1)(B) of the Actnor that the Union threatened to picket the Company ifthey did not reinstate Hill.The General Counsel's representative, on the otherhand, argues that the record does show Hill to be a super-visor within the meaning of Section 2(11) of the Act asevidenced,inter alia,by his handling complaints and ad-justing grievances in the day-to-day activities on the job-site.Moreover, contends the representative of the GeneralCounsel, the Union not only demandedthe reinstatementofHill,a supervisor, who handled grievances but alsothreatened to picket the Company if its demand was notmet, a violation of Section 8(b)(1)(B) of the Act. Corrobo-rative of this conclusion, argues the General Counsel's rep-resentative,is the "unbelievable"assertion of the Respon-dent Union that its purposeinmeetingwith the companyrepresentatives on October 24 was to negotiate the eco-nomic terms and conditions for a new contract due to ex-pire 8 months later, covering the Company's employees,none of whom it represented on that date as Hill had beendischarged 5 days earlier.Discussion and ConclusionsSection 8(b)(1)(B) of the Act provides that it shall be anunfair labor practice for a labor organization or its agents"to restrain or coerce . . . an employer in the selection of535his representatives for the purposes of collective bargainingor the adjustment of grievances." The purpose of this sec-tion is "clear on its face. It is designed to prevent unionsfrom restraining management's free choice of its agent tobargain with the union or adjust grievances."InternationalBrotherhood of ElectricalWorkers v. N.L.R.B.,487 F.2d1143, 1152, (C.A.D.C., 1973). Accord:Meat Cutters UnionLocal 81 of Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO [Safeway Stores, Inc.] v.N.L.R.B.,458 F.2d 794, 798, footnote 10 (C.A.D.C., 1972).The "right of employees and the corresponding right ofemployers . . . to choose whomever they wish to representthem . . . is fundamental to the statutory scheme. In gen-eral, either side can choose as it sees fit and neither cancontrol the others' selection," quoting fromGeneral Elec-tricCo. v. N. L. R. B., 412F.2d 512, 516-517 (C.A. 2, 1969).Specifically, as the Senate Labor Committee explained inreporting out the bill in which Section 8(b)(1)(B) originat-ed, "this subsection would not permit a union to dictatewho shall represent an employer in the settlement of em-ployee grievances...." S. Rep. No. 105, 80th Cong., 1stSess., p. 21, I. Leg. Hist. 427 (1947), cited with approval,ElectricalWorkers v. N.L.R.B., supra.Therefore, unionpressure amounting to restraint and coercion applied di-rectly to the employer to influence his choice of a dulydesignated bargaining representative is proscribed by theAct. The general principles of law defining the thrust ofSection 8(b)(1)(B) are enunciated by the Board inToledoLocals Nos. 15-P and 272 of the Lithographers and Photo-Engravers International Union, AFL-CIO,175 NLRB 1070,1080 (1971), enfd. 437 F.2d 55 (C.A. 6). See alsoN.L.R.B.v. Local 2150 International Brotherhood of Electrical Work-ers AFL-CIO [Wisconsin Electric Co.],486 F.2d 602 (C.A.7), enfg. 192 NLRB 77 (1973).InCarpenters District Council of Milwaukee County & Vi-cinity, AFL-CIO v. N. L. R. B.,274 F.2d 564, 566 (C.A.D.C.,1959); the court stated:Congress was aware of the potential conflict betweenthe obligations of foremen as representatives of theiremployers, on the one hand, and as union members onthe other. Section 2(3) evidences its intent to make theobligations to the employer paramount. That provi-sion excepts foremen from the protection of the Act.Its purpose was to give the employer a free hand todischarge foremen as a means of ensuring their undi-vided loyalty, in spite of any union obligations. See H.Rep.No. 245, 80th Cong., 1st Sess. 14-17 (1947); S.Rep.No. 105, 80th Cong., 1st Sess. 3-5 (1947); L.A.Young Spring & Wire Corp. v. N.L.R.B.,163 F.2d 905(C.A.D.C.), certiorari denied, 1948, 333 U.S. 837.As the Board reasoned inSan Francisco-Oakland Mail-ers'Union No. 18, International -Typographical Union, 172NLRB 2173 (1968):In enacting Section 8(b)(1)(B) Congress sought to pre-vent the very evil involved herein-union interferencewith an employer's control over its own representa-tives.That [the union] may have sought the substitu-tion of attitudes rather than persons, and may haveexerted its pressure upon the [employer] by indirect 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than direct means,cannot alter the ultimatefact that pressure was exerted here for the purpose ofinterfering with the [employer's] control over its repre-sentatives.Realistically,the employer would have toreplace its foremen or facede factononrepresentationby them.... The purpose and effect of [the union's]conduct literally and directly contravened the statuto-ry policy of allowing the employer an unimpededchoice of representatives for collective bargaining andthe settlementof grievances.In the course of the Senate's consideration of Section8(b)(1)(B), the following was stated:[Q]uite a few unions forced employers to change fore-men. They have been taking it upon themselves to saythat management should not appoint any representa-tivewho is too strict with the membership of theUnion. This amendment seeks to prescribe a remedyin order to prevent such interferences.8In the instant case,however,the circumstances differfrom the orthodox situation where the union coerces theemployer to change his representative whom he had select-ed to adjust grievances,because the union believes the rep-resentative to be too strict with the union employees. Hill,the lone employee at the plant represented by the Operat-ing Engineers,was in a strategically pivotal position withrespect to all the other employees who belonged to theTeamsters Union, as he virtually ran the Visalia plant.Moreover in the context of the Engineers and TeamstersNovember 18, "Memorandum of Agreement," whereby theTeamsters agreed to waive itsrights andjurisdiction withrespect to"the Loader or Batch plant,"jobs,it is not toounreasonable to assume that thequid pro quofor thisen-tente cordialewas a tacit understanding that the employees,all of whom were Teamsters members,would have a super-visor not unfriendly to them. Lending validity to this as-sumption is theSan Francisco-OaklandMailers'Unioncase,supra,where it was found that the union violated Sec-tion 8(b)(1XB) by fining the employer's foremen who wereunion members,for not appearing before its executivecommittee. The Board found they were fined because theunion's purpose was designed to change the employer'sforemen representatives from persons representing man-agement viewpoint to persons responsive or subservient tothe union's will.When the Respondent'sunion officials threatened topicket the plant unless Hill was reinstated this conduct re-strained and coercedthe Companyin its inalienable rightto no longer retain Hill, a supervisor within the meaning ofSection 2(11) of the Act, and thereby violated Section8(b)(1)(B) of the Act.It is not an essential element of an 8(b)(1)(B) violationthat an employer have an existing bargaining obligation orcollective-bargaining agreement.Although experience hasshown that it is generally in such circumstances that aunion commits thisstatutoryoffense,nothing in the legisla-New Mexico District Council of Carpenters and Joiners of Ameri-ca (A S. Horner, Inc),177 NLRB 500 (1969).B SeeSan Francisco-Oakland Mailers,172 NLRB 2173 (1968), In. 4: 93Cong.Rec. 4266.tive history of this section suggests that an employer isprotected only if his supervisors are adjusting grievanceswhich arise under a collective-bargaining agreement. Forexample, inPortland Stereotypers Union No. 48,137 NLRB782, 787 (1962), where the situation concerned a union'sinsistence to impasse in negotiations with the employer onthe inclusion of a contract clause requiring foremen to beunion members,was held to violate Section 8(b)(1)(B). Thissection of the Act, held the Board, "rests on coercion of the[employers]in their choice of a bargaining representative,becauseof theunion's insistencethat the foremen whoconcededly handledgrievances,be a member of the union.InHaverhill Gazette[365U.S. 705, 1961], the SupremeCourt was equally divided on whether a strike for such anobject was violative of Section 8(b)(1)(B), thus leaving ineffect the decisionof the Court of Appeals [278 F.2d 6(C.A. 1, 1960)] that it was, with which the Board agrees. Anemployer must be free of pressure in choosing his represen-tative for collective bargaining. [Footnote omitted].Wetherefore find that by insisting upon and striking for thisclause the Respondents violated Section 8(b)(1)(B)."Thus, Respondent Union's threatening to picket the Vi-salia plantunlessHill was reinstated to his former positionwhose duties included adjusting union grievances,violatedSection 8(b)(1)(B). This finding is premised on Hill havingbeen the Company's "representative for the purposes ofcollective bargaining or the adjustment of grievances"within the meaning of Section 8(b)(1)(B) of the Act. Whenthe various functions and duties that Hill was authorizedby the Company to perform are considered and which aredetailed above, it is clear that he was a supervisor andtherefore, subject to termination at the will of his employer.Under such circumstances, the threat of the RespondentUnion to picket the Visalia plant unless he was reinstated,violated Section 8(b)(1)(B).The law is clear that a supervisor is not entitled to theprotection afforded employees under the Act .9 Hill was asupervisor within themeaning ofSection 2(11) of the Act.He was in charge of purchasing materials for the plant anddispatching the truckdrivers to construction sites to deliverthe concrete. He responsibly directed the work of the em-ployees, and reprimanded them and designated the jobs tobe done,assignedwork, gave employees time off fromwork, audited the employees' timecards and recommendedtheir hiring and firing. He was in complete charge of theplant. All orders in the operation of the plant on a day-to-day basis originated with him except in those situationswhere George relayed orders to employees through Hill. Inconnection with him being shifted from general manager toassistant general manager,and vice versa,it is pertinent tonote that it is the exercise of supervisory duties and not thetitle aperson holds that is controlling, especially so in thecircumstances here present, where Hill's duties constitutedmore than routine direction of subordinates. He had theattributes of a representative of management and was re-garded as such by union officials with whom he adjustedgrievances and also by customers whose complaints hehandled. The record, considered as a whole, points indis-L.AYoung Spring&Wire Corporation v. N L.R B,163 F.2d 905(C.A D C.1947), cert.denied 333 U.S. 837 (1947) OPERATING ENGINEERS,LOCAL NO. 3putably to the conclusion that Hill was "directly responsi-ble for the performance" of the Visalia plant and that "hehad power commensurate with his responsibility." 10 "Per-sons who are supervisors within the meaning of the Act areemployer representatives within the meaning of SectionThis conclusion is confirmed by the purpose of Section8(b)(1)(B) which was clearly designed to prevent unionsfrom restricting management's free choice as.to whether itwishes to either dispense with its present representative orinsist that he continue as its representative for the adjust-ment of grievances. When the Respondent Union infringedon that statutory right by demanding, under threat of pick-eting, that the Company reemploy Hill, it therebycommit-ted an unfair labor practice. It would seem that this is pe-culiarly the sort of conduct which Section 8(b)(1)(B) wasintended to prohibit, regardless of whether the Union's ob-ject was to coerce the employer to dischargeor retainitsrepresentative for the purposes of collective bargaining orthe adjustment of grievances. Under the Act, each party toa collective-bargaining agreement,as in this proceeding,has a right to choose its representative and there is a correl-ative duty on the opposite party to honor that right of theother.12 To hold otherwise would be tantamount to con-doning the Respondent's attempt to dictate who shall rep-resent the Company in the settlement of employees' griev-ances.The law is otherwise. Accordingly, the Respondent,Local 3 of the Operating Engineers, violated Section8(b)(1)(B) of the Act when it restrained and coerced JohnGeorge, President of Redi-Mix Products. Inc., d/b/a Visa-liaRedi-Mix in his decision to terminate Leonard Hill, asupervisor within the meaning of Section 2(11) of the Act,by threatening to picket the plantunlessGeorge rescindedhis decision and reinstated Hill.II.THE REMEDYRespondent,having been found to have engaged in un-fair labor practicesprohibitedby Section 8(b)(1)(B) of theAct, shouldbe required to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies ofthe Act.10N.L.R.B. v. Fullerton Publishing Company d/b/a Daily News Tribune,283 F.2d 545, 550-551 (C.A. 9, 1960).11Carpenters & Joiners Union, Local 14,217 NLRB No. 11 (1975);Operat-ing Engineers,Local No. 501 (Anheuser Busch,Inc.),199 NLRB 551 (1972),Rochester Musicians,Local 66,207 NLRB 647 (1973).12 SeeN L.R.B.v. InternationalLadies GarmentWorkers Union, AFL-CIO, et at [Slate Belt Apparel Contractors Assn.],274 F.2d 376 (C.A. 3,1960)537Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theNational LaborRelationsAct, as amended, there is herebyissued the following recommended:ORDER 13Respondent, Operating Engineers, Local Union No. 3 ofthe International Union of Operating Engineers, AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Picketing or threatening to strike the premises of Vi-salia Redi-Mix in order to restrain or coerce said Companyin the selection and/or retention of its representatives forthe purpose of collective bargaining or the adjustment ofgrievances.(b) In any manner restraining or coercing Redi-MixProducts, Inc., d/b/a Visalia Redi-Mix, its successors orassigns, in the selection of its representatives for the pur-poses of collective bargaining or the adjustment of griev-ances.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at all said Respondent's union business officesand meeting halls and all other places where notices tomembers are customarily posted, copies of the attachednoticemarked "Appendix." 14 Copies of said notice onforms provided by the Regional Director for Region 20,after being duly signed by Claude Odom, District 5 repre-sentative, shall be posted by Respondent Union immedi-ately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members of Respondent arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.13 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes14 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."